            Case 3:18-cv-04681-RS Document 33 Filed 04/04/19 Page 1 of 2



 1   Jeffrey Francis Craft SBN 147186               Mark Fowler SBN 124235
     jcraft@devlinlawfirm.com                       mark.fowler@dlapiper.com
 2   DEVLIN LAW FIRM LLC                            Robert Buergi SBN 242910
     2069 Cold Canyon Road                          robert.buergi@dlapiper.com
 3   Calabasas, CA 91302                            Erik R. Fuehrer SBN 252578
     Telephone: (302) 449-9010                      erik.fuehrer@dlapiper.com
 4   Facsimile: (302) 353-4251                      DLA PIPER LLP (US)
                                                    2000 University Avenue
 5   Timothy Devlin (pro hac vice)                  East Palo Alto, CA 94303-2214
     tdevlin@devlinlawfirm.com                      Telephone: 650-833-2000
 6   Robert Dean Kiddie, Jr.                        Facsimile: 650-833-2001
     (pro hac vice to be filed)
 7   rkiddie@devlinlawfirm.com                      Attorneys for Defendant Globant, LLC
     DEVLIN LAW FIRM LLC
 8   1306 N. Broom St., 1st Floor
     Wilmington, DE 19806
 9   Telephone: (302) 449-9010
     Facsimile: (302) 353-4251
10
     Seth Wiener SBN 203747
11   seth@sethwienerlaw.com
     LAW OFFICES OF SETH WIENER
12   609 Karina Court
     San Ramon, CA 94582
13   Telephone: (925) 487-5607
14   Attorneys for Plaintiff Express Mobile, Inc.
15
                                     UNITED STATES DISTRICT COURT
16
                                 NORTHERN DISTRICT OF CALIFORNIA
17
                                        SAN FRANCISCO DIVISION
18

19
     EXPRESS MOBILE, INC.,                          )   Case No: 3:18-cv-04681-RS
20                                                  )
                    Plaintiff,                      )    ORDER
21                                                  )   STIPULATION OF DISMISSAL
            vs.                                     )   WITH PREJUDICE
22                                                  )
                                                    )
23   GLOBANT S.A. AND GLOBANT, LLC                  )
                                                    )
24                  Defendant.                      )
                                                    )
25                                                  )
                                                    )
26

27

28


                                 STIPULATION OF DISMISSAL WITH PREJUDICE
            Case 3:18-cv-04681-RS Document 33 Filed 04/04/19 Page 2 of 2



 1          IT IS HEREBY STIPULATED by Plaintiff Express Mobile, Inc., (“Plaintiff”) and
 2   Defendants Globant S.A. 1 and Globant, LLC, (“Defendants”), subject to the approval of the Court,
 3   that the above-caption action is hereby dismissed WITH PREJUDICE pursuant to Fed. R. Civ. P.
 4   41(a). Each party to bear its own attorneys’ fees and expenses.
 5                                                         Respectfully submitted,
 6
     Dated: April 4, 2019
 7
     /s/ Jeffrey Francis Craft                             /s/ Mark Fowler
 8   Jeffrey Francis Craft SBN 147186                      Mark Fowler SBN 124235
     jcraft@devlinlawfirm.com                              mark.fowler@dlapiper.com
 9   DEVLIN LAW FIRM LLC                                   Robert Buergi SBN 242910
     2069 Cold Canyon Road
     Calabasas, CA 91302                                   robert.buergi@dlapiper.com
10
     Telephone: (302) 449-9010                             Erik R. Fuehrer SBN 252578
11   Facsimile: (302) 353-4251                             erik.fuehrer@dlapiper.com
                                                           DLA PIPER LLP (US)
12   Attorneys for Plaintiff                               2000 University Avenue
     Express Mobile, Inc.                                  East Palo Alto, CA 94303-2214
13                                                         Telephone: 650-833-2000
14                                                         Facsimile: 650-833-2001

15                                                    Attorneys for Defendant
                                                      Globant, LLC
16   Pursuant to ND Cal Local Rule 5-1(i), the filer of the document attests that concurrence in the filing
     of the document has been obtained from each of the other Signatories, which shall serve in lieu of
17
     their signatures on the document.
18
     1
19    Defendant Globant S.A. has not been formally served in this action and has not made a formal
     appearance. However, Globant S.A. joins the relief requested herein.
                             ISTRIC
20
                        TES D      TC
                      TA
21
                                              O
                 S




                                               U
                ED




                                                RT




22                                      D
                               TE
            UNIT




                          GRAN
23
                                                   R NIA




24                                          org
                                   ard Seeb
            NO




                                ich
                        Judge R
                                                  FO




25
              RT




                                                  LI




26                   E R Date: 4/4/19
                H




                                              A




                        N                 C
                                        F
27                        D IS T IC T O
                                 R
28


                                      STIPULATION OF DISMISSAL WITH PREJUDICE
